DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 September 2020 has been entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 2014/0314300 A1) in view of Bredno et al. (US 2017/0372117 A1), and further in view of Ogura et al. (US 2006/0115146 A1).
a.	Regarding claim 1, Kaufman discloses a server (Kaufman discloses a “computer” at Fig. 5-520 and ¶0063), comprising:
a server input interface (Kaufman discloses an input/output module at Fig. 5A-532 and ¶0063);
a server processing unit (Kaufman discloses a processing module at Fig. 5A-534 and ¶0063);
a server storage unit (Kaufman discloses a memory at Fig. 5-5A36 and ¶0063); and
a server output interface (Kaufman discloses an input/output module at Fig. 5A-532 and ¶0063);
wherein the server input interface is configured to receive a digital image of a slice of biological material (Kaufman discloses “the input/output module 532 stores thumbnail images (e.g., 110) of the OOIs (e.g., 112)” at Figs. 1-110 and 112 and ¶0067), which has been applied with at least one staining substance (Kaufman discloses “respective images having respective stains (e.g., traditional stain, advanced stain, color staining, fluorescing stain, etc.” at ¶0056);
wherein the server storage unit is configured to store the digital image and the classification of the pixels of the digital image (Kaufman discloses “a memory 536 configured for storing the image data and information relating to the OOIs (e.g., 112)” (See ¶0063) such as blobs at ¶0065);
wherein the server input interface is further configured to receive a request indicating a region of interest of the digital image from a client (Kaufman discloses a input device from the reviewing device, which can be considered as a client, to allow several requests indicating a OOIs such as to mark OOIs and selecting OOIS (See ¶¶0051-0052), and this input device is 
wherein the server output interface is configured to provide one or a combination of the stored classification or other data related to the classification of the pixels at the region of interest to the client (Kaufman discloses that “a reviewer can identify an OOI as a possible glandular cell, and request in the user interface, glandular cells from an already classified object library. Displaying the reviewer identified cell side by side with library objects facilitates efficient and consistent classification” at ¶0050).
However, Kaufman does not disclose wherein the server processing unit is configured to classify each pixel of the digital image, wherein a pixel is classified with respect to a staining substance as stained, in case a color property of the pixel is within a predefined property range indicative for an absorption of the respective staining substance, wherein the server processing unit is configured to calculate at each pixel of the digital image for each staining substance an absorption value ax,y on the basis of the color property of the respective pixel.
Bredno discloses wherein the server processing unit is configured to classify each pixel of the digital image, wherein a pixel is classified with respect to a staining substance as stained, in case a color property of the pixel is within a predefined property range indicative for an absorption of the respective staining substance (Bredno discloses that “[t]he feature extraction module may compute nuclear and contextual information metrics based on one or more image channels and the image channels may be derived by any means known to those of ordinary skill in the art. For example, in some embodiments, the image channels may be derived through color deconvolution or unmixing (i.e. a color deconvolution scheme may be used to transform each image from a RGB color space to a new space modeled by the spectral properties of the stains utilized). Indeed, an input image may be unmixed so as to provide image channels that represent the local staining intensity for the stains and labels within the tissue sample. The different channels highlight different tissue structures in the tissue image and that 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the feature extraction module and the classification module of Bredno to Kaufman’s computer
The suggestion/motivation would have been to “[provide] comparatively superior classification results … [allowing] for automated classification (Bredno; ¶0034).
However, the combination of Kaufman and Bredno does not explicitly disclose wherein the server processing unit is configured to calculate at each pixel of the digital image for each staining substance an absorption value ax,y on the basis of the color property of the respective pixel.
Ogura discloses wherein the server processing unit is configured to calculate at each pixel of the digital image for each staining substance an absorption value ax,y on the basis of the color property of the respective pixel (Ogura discloses that “[t]he feature determining module 103 first makes a check to determine whether or not any pixel in the vicinity of the position of ( x_s, y_s) in the subimage, for example, a pixel (x'_s, y'_s) within a range of two pixels in the x and y coordinates from the position (x_s, y_s) of the pertinent pixel, that is, any pixel defined by | x-x'|.ltoreq.2 and |y-y'|.ltoreq.2 has a color specified by color_index. The feature determining unit 103 counts the number of pixels satisfying the above condition to obtain the number thereof. The unit 103 divides the number by the number of all pixels in the proximity of the pertinent pixel to calculate a mean value a. The feature determining unit 103 then assigns the mean value a, the threshold parameter th_s, and the noise parameter .sigma.n_s to expression (6) to obtain the feature b for each learning pattern” at Fig. 1-103 and ¶¶0174-0176).

The suggestion/motivation would have been to provide “the diagnostic result” (Ogura; ¶0004) “with high accuracy” (Ogura; ¶0014).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the server output interface is configured to provide at least a part of the data stored by the server storage unit as the data related to the classification of the pixels at the region of interest to the client (Kaufman discloses that “[t]he input/output module 532 is configured to store image data, i.e., pixel data, acquired from the camera 524 in the memory 536, and to retrieve image data therefrom” at ¶0063).
c.	Regarding claim 10, Kaufman discloses a client (Kaufman discloses a reviewing device at Fig. 5A-522 and ¶0069), comprising:
a client input interface (Kaufman discloses an I/O module at Fig. 5A-532 and ¶0069); 
a user interface (Kaufman discloses an user interface at Figs. 1-3 and ¶0041); 
a client output interface (Kaufman discloses an I/O module at Fig. 5A-532 and ¶0069);
wherein the client input interface is configured to receive a digital image of a slice of biological material (Kaufman discloses the input device and manipulate biological images such as “[allowing] the cytotechnologist to mark OOIs (e.g., 112), e.g., with a two-finger tap on either the thumbnail in the top window 104 or the OOI (e.g., 112) in the field of view in the bottom window 106 of the display monitor 100” at ¶0051), which has been applied with at least one staining substance (Kaufman discloses “respective images having respective stains (e.g., traditional stain, advanced stain, color staining, fluorescing stain, etc.” at ¶0056);
wherein the user interface is configured to display the digital image (Kaufman discloses the input device and manipulate biological images such as “[allowing] the cytotechnologist to mark OOIs (e.g., 112), e.g., with a two-finger tap on either the thumbnail in the top window 104 
wherein the user interface is configured to receive a selection signal from a user and to select a region of interest of the digital image on the basis of the selection signal (Kaufman discloses the input device and manipulate biological images such as “[allowing] the cytotechnologist to mark OOIs (e.g., 112), e.g., with a two-finger tap on either the thumbnail in the top window 104 or the OOI (e.g., 112) in the field of view in the bottom window 106 of the display monitor 100” at ¶0051);
wherein the client input interface is configured to receive upon the request the data related to a classification of the pixels at the region of interest from the server (Kaufman discloses that “a reviewer can identify an OOI as a possible glandular cell, and request in the user interface, glandular cells from an already classified object library. Displaying the reviewer identified cell side by side with library objects facilitates efficient and consistent classification” at ¶0050).
However, Kaufman does not disclose wherein the client output interface is configured to send a request for data related to a classification of the pixels at the region of interest to a server.
Bredno discloses wherein the client output interface is configured to send a request for data related to a classification of the pixels at the region of interest to a server (Bredno discloses that “[t]he feature extraction module may compute nuclear and contextual information metrics based on one or more image channels and the image channels may be derived by any means known to those of ordinary skill in the art. For example, in some embodiments, the image channels may be derived through color deconvolution or unmixing (i.e. a color deconvolution scheme may be used to transform each image from a RGB color space to a new space modeled by the spectral properties of the stains utilized). Indeed, an input image may be unmixed so as to provide image channels that represent the local staining intensity for the stains 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the feature extraction module and the classification module of Bredno to Kaufman’s computer
The suggestion/motivation would have been to “[provide] comparatively superior classification results … [allowing] for automated classification (Bredno; ¶0034).
However, the combination of Kaufman and Bredno does not explicitly disclose wherein the server processing unit is configured to calculate at each pixel of the digital image for each staining substance an absorption value ax,y on the basis of the color property of the respective pixel.
Ogura discloses wherein the server processing unit is configured to calculate at each pixel of the digital image for each staining substance an absorption value ax,y on the basis of the color property of the respective pixel (Ogura discloses that “[t]he feature determining module 103 first makes a check to determine whether or not any pixel in the vicinity of the position of ( x_s, y_s) in the subimage, for example, a pixel (x'_s, y'_s) within a range of two pixels in the x and y coordinates from the position (x_s, y_s) of the pertinent pixel, that is, any pixel defined by | x-x'|.ltoreq.2 and |y-y'|.ltoreq.2 has a color specified by color_index. The feature determining unit 103 counts the number of pixels satisfying the above condition to obtain the number thereof. The unit 103 divides the number by the number of all pixels in the proximity of the pertinent pixel to calculate a mean value a. The feature determining unit 103 then assigns the 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the feature determining unit of Ogura to the combination.
The suggestion/motivation would have been to provide “the diagnostic result” (Ogura; ¶0004) “with high accuracy” (Ogura; ¶0014).
d.	Regarding claim 
11, the combination applied in claim 10 discloses wherein the user interface is configured to display the received data related to the classification of the pixels at the region of interest (Kaufman discloses that “a reviewer can identify an OOI as a possible glandular cell, and request in the user interface, glandular cells from an already classified object library. Displaying the reviewer identified cell side by side with library objects facilitates efficient and consistent classification” at ¶0050).
e.	Regarding claim 15, claim 15 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 2014/0314300 A1) in view of Bredno et al. (US 2017/0372117 A1), and further in view of Ogura et al. (US 2006/0115146 A1) and Watson et al. (US 2006/0072840 A1).
a.	Regarding claim 4, the combination applied in claim 1 discloses wherein a server input interface (Kaufman discloses an input/output module at Fig. 5A-532 and ¶0063);
wherein the server processing unit is configured to select the pixels of the stained classified pixels at the region of interest (Kaufman discloses “[t]he processing module 534 …[determining] the likelihood that an OOI (e.g., 112) has a certain predetermined characteristic and generates a ranking based on the respective likelihoods of the OOIs (e.g., 112). The 
and wherein the server storage unit is configured to store one or combination of the stained selected pixels or the absorption values of the stained selected pixels (Kaufman discloses “a memory 536 configured for storing the image data and information relating to the OOIs (e.g., 112)” (See ¶0063) such as blobs at ¶0065).
However, the combination does not disclose receiving for each staining substance an absorption threshold value ath for the region of interest;
at least one staining substance an absorption value larger than the related absorption threshold value as stained selected pixels.
Watson discloses disclose receiving for each staining substance an absorption threshold value ath for the region of interest (Watson discloses “pre-set threshold values for nucleus identification, epithelial area identification, membrane identification, membrane staining percentage, and membrane staining score clustering. For nucleus identification, nucleus size, nucleus radius, nucleus brightness, nucleus center identification mask, and nucleus identification by size (Sigma) are pre-set threshold values. For epithelial area identification, epithelial intensity is a pre-set threshold value. For membrane identification, membrane thickness and membrane staining are preset threshold values” at Fig. 7 and ¶0046);
at least one staining substance an absorption value larger than the related absorption threshold value as stained selected pixels (Watson discloses “[determining] the percentage of cells staining at the 3+ level based upon an accounting of tumor cells that meet certain threshold levels for intensity and completeness of membrane staining” at Fig. 7 and ¶0044).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the algorithm using the pre-set threshold of Watson to the combination.

b.	Regarding claim 5, the combination applied in claim 4 discloses wherein the server processing unit is configured to calculate upon the request a score S, characterizing a staining of the region of interest, as a function of one or a combination of the stored stained selected pixels or the stored absorption values of the stained selected pixels (Watson discloses “pre-set threshold values for nucleus identification, epithelial area identification, membrane identification, membrane staining percentage, and membrane staining score clustering. For nucleus identification, nucleus size, nucleus radius, nucleus brightness, nucleus center identification mask, and nucleus identification by size (Sigma) are pre-set threshold values. For epithelial area identification, epithelial intensity is a pre-set threshold value. For membrane identification, membrane thickness and membrane staining are preset threshold values” at Fig. 7 and ¶0046); and 
wherein the server output interface is configured to provide the score as the data related to the classification of the pixels at the region of interest to the client (Watson discloses “[determining] the percentage of cells staining at the 3+ level based upon an accounting of tumor cells that meet certain threshold levels for intensity and completeness of membrane staining” at Fig. 7 and ¶0044).

Claims 6-8 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 2014/0314300 A1) in view of Bredno et al. (US 2017/0372117 A1), and further in view of  Ogura et al. (US 2006/0115146 A1) and Bredno et al. (US 2016/0098590 A1).
a.	Regarding claim 6, the combination applied in claim 1 discloses all the previous claim limitations. However, the combination does not discloses wherein the server processing 
wherein the server processing unit is configured to quantize the at least one absorption value of each pixel of the digital image into one of a predefined number of absorption levels ap;
wherein the server processing unit is configured to calculate for each tile a absorption frequency vector N for each staining substance, wherein the absorption frequency vectors comprise for each absorption level an entry indicating for the respective staining substance the number of stained pixels of the tile at the respective absorption level; and
wherein the server storage unit is configured to store one or a combination of the digital tiles or the absorption frequency vectors.
Bredno discloses wherein the server processing unit is configured to determine a plurality of digital tiles, each associated with pixels at a sub-area of a total area of the digital image, such that each pixel of a majority of the pixels of the digital image is associated by at least two tiles (Bredno discloses that “[an] image may comprise any number of colors, with its corresponding optical density space being partitioned into pre-defined colocation systems” at Figs. 3A and 3B and ¶0038);
wherein the server processing unit is configured to quantize the at least one absorption value of each pixel of the digital image into one of a predefined number of absorption levels ap (Bredno discloses that “an assay is scanned at source 101 to generate image data comprising a mixture of several color channels. For instance, the image data may comprise emission spectra, absorption spectra, fluorescence, or any other signals comprised by the assay” at ¶0023);
wherein the server processing unit is configured to calculate for each tile a absorption frequency vector N for each staining substance, wherein the absorption frequency vectors comprise for each absorption level an entry indicating for the respective staining substance the number of stained pixels of the tile at the respective absorption level (Bredno discloses that 
wherein the server storage unit is configured to store one or a combination of the digital tiles or the absorption frequency vectors (Bredno discloses that “a search space for the vector may be adjusted (S240) to include the acceptable quality metric, and stored in a space database” at Fig. 2-222 and ¶0036).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the vectors from the stains of Bredno to the combination.
The suggestion/motivation would have been to “[separate] colors in an image by automatically and adaptively adjusting reference vectors based on information specific to the 
b.	Regarding claim 7, the combination applied in claim 6 discloses wherein the server processing unit is configured to determine the plurality of tiles in one or a combination of a quadtree structure or an integral image structure (Bredno discloses the “Structural determination module 115 [identifying] structures within the image data, and correlates these structures with known combinations of structures and/or stains to identify and eliminate known or obvious implausibilities” at ¶0027).
c.	Regarding claim 8, the combination applied in claim 6 discloses wherein the server processing unit is configured to determine upon the request a minimum number of tiles of the plurality of stored digital tiles as selected tiles, such that the selected tiles form an integral area corresponding to the region of interest of the digital image (Bredno discloses the “Structural determination module 115 [identifying] structures within the image data, and correlates these structures with known combinations of structures and/or stains to identify and eliminate known or obvious implausibilities” at ¶0027); and
wherein the server output interface is configured to provide one or a combination of the selected tiles or the absorption frequency vectors of the selected tiles as the data related to the classification of the pixels at the region of interest to the client (Bredno discloses “display of quantitative/graphical results to a user operating computer” at ¶0022).
d.	Regarding claims 19-21, claims 19-21 are analogous and correspond to claims 6-8, respectively. See rejection of claims 6-8 for further explanation.

Allowable Subject Matter
Claims 9 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664